Exhibit 21 List of Subsidiaries Name of Subsidiary Jurisdiction of Organization Names Under Which Subsidiary Does Business India Globalization Capital, Mauritius, Limited(1) Mauritius Non-operating subsidiary Sricon Infrastructure Private Limited(2) India Sricon Infrastructure Techni Bharathi Limited(2) India Techni Bharathi Limited IGC Mining and Trading, Limited(2) India IGC Mining and Trading, Limited IGC Materials, Private Limited(2) India IGC Materials, Private Limited IGC Logistics, Private Limited(2) India IGC Logistics, Private Limited (1)
